                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

ANTHONY BROWN,                                    )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )           No. 4:19-cv-2614-SRC
                                                  )
DEON KELLEY, et al.,                              )
                                                  )
               Defendants.                        )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon review of the file. Plaintiff Anthony Brown initiated

this civil rights action while he was an inmate at the Phelps County Jail. He filed a motion seeking

leave to proceed without prepaying fees and costs, but he did not submit the inmate account

statement required by 28 U.S.C. § 1915(a)(2). On January 23, 2020, plaintiff filed a notice of

change of address with this Court, providing the address of a private residence. Additionally,

information from the Bureau of Prisons indicated that plaintiff had been released from custody.

       On January 28, 2020, the Court entered an order directing plaintiff to either pay the $400

filing fee, or file an updated motion for leave to proceed in forma pauperis that contained

information about his current finances. The Court cautioned plaintiff that his failure to timely

respond would result in the dismissal of this case, without prejudice and without further notice.

       Plaintiff’s response was due on February 27, 2020. However, to date, plaintiff has neither

responded to the Court’s order, nor sought additional time to do so. Plaintiff was given meaningful

notice of what was expected and ample time to comply, and he was cautioned that dismissal may

result from his failure to timely comply. Therefore, the Court will dismiss this action at this time,

without prejudice, due to plaintiff’s failure to comply with the Court’s January 28, 2020 order. See
Fed. R. Civ. P. 41(b); see also Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986) (a district court

has the power to dismiss an action for the plaintiff’s failure to comply with any court order). The

Court will also deny as moot plaintiff’s motion seeking leave to proceed in forma pauperis, and

his motion seeking the appointment of counsel.

       Accordingly,

       IT IS HEREBY ORDERED that this case is DISMISSED without prejudice. A separate

order of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that plaintiff’s motion for leave to proceed in forma

pauperis (ECF No. 2) is DENIED as moot.

       IT IS FURTHER ORDERED that plaintiff’s Motion to Appoint Counsel (ECF No. 3) is

DENIED as moot.

       Dated this 27th day of March, 2020.




                                                 STEPHEN R. CLARK
                                                 UNITED STATES DISTRICT JUDGE




                                                 2
